Title: Thomas Jefferson to William Wingate, 4 May 1816
From: Jefferson, Thomas
To: Wingate, William


          
            Sir
             Monticello May 4. 16.
          
          I recieved yesterday yours of Apr. 8. accompanied by a Manuscript volume of your interpretation of the Revelations, & their application to Napoleon Bonaparte. you request me to read it, to take minutes from it, to converse on it with Joseph Bonaparte, and to write to you the result. I am 400. miles from that gentleman, never was, and probably never shall be nearer to him. and my occupations do not allow me the time even to read it. I
			 acknolege too that had I the time, I should prefer employing it on something more levelled to my capacity than the revelations. to understand them requires a head more sublimated than mine, and
			 we
			 derive no profit from reading what we do not understand. in returning the volume promptly therefore, I comply with the only part of your request in my power. I hope you will recieve it safely,
			 and with it the assurance of my respects.
          Th: Jefferson
        